Citation Nr: 0615225	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  96-12 676	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Armando A. Cardona, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and a psychiatrist


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from March 1979 to July 
1986.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a September 1995 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico (hereinafter RO).  The case was 
remanded by the Board in December 2004 to obtain records from 
the Social Security Administration, and these records have 
been obtained.  As such, this case is now ready for appellate 
review. 


FINDINGS OF FACT

1  The weight of the competent evidence as to whether chronic 
lumbar syndrome, bilateral L5 and S1 radiculopathy and a 
central disc protrusion at L5-S1 are due to service is in 
relative balance. 

2.  The weight of the evidence is against a conclusion that 
the veteran has a current psychiatric disorder due to in-
service symptomatology or pathology.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the veteran has chronic lumbar syndrome, bilateral L5 and S1 
radiculopathy and a central disc protrusion at L5-S1 that was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005). 

2.  The veteran does not have current psychiatric disability 
that was incurred in or aggravated by service or that may be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The Board notes that the veteran's claims were initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error)."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process." Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in May 2005.  The 
originating agency essentially informed the veteran to submit 
any pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to these claims. 

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is granting service connection 
for chronic lumbar syndrome, bilateral L5 and S1 
radiculopathy and a central disc protrusion at L5-S1, the 
agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  In 
light of the Board's denial of the claim for service 
connection for a psychiatric disability, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
with respect to this claim under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue of entitlement to service 
connection for a psychiatric disability.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis and psychoses, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Back Disability 

The service medical records reflect treatment for complaints 
of back pain in November 1985 and February 1986.  X-rays of 
the spine conducted in November 1985 revealed what were 
described as developmental changes with cartilaginous nodes 
and "some equivocal" slightly narrowed disc spaces between 
T-12 and L2.  
Numbness in the legs and feet was attributed to mild pes 
planus and boots that were laced too tightly after a sick 
call visit in November 1985.  The veteran also described 
having numbness in both legs in February 1986, at which time 
the physical examination revealed what was described as 
"good" range of motion and negative straight leg raising 
testing.  A neurological work up in February 1986 did not 
reveal any significant findings relating to the lumbar spine, 
and the examination of the spine at the April 1986 separation 
examination was negative.  

Within a few months of separation from service, the veteran 
complained in January 1987 about low back pain and numbness 
in the lower extremities, and an X-ray conducted at that time 
demonstrated slight narrowing of the L5-S1 intervertebral 
space.  A February 1987 electromyogram resulted in findings 
to include L5-S1 radiculopathy.  The veteran was afforded VA 
orthopedic and neurological workups in May and June 1987 for 
complaints of back pain, which the veteran at that time 
related to falling on a flight of stairs during service in 
1984.  A CT scan of the lumbar spine conducted in June 1987 
revealed no evidence of herniated nucleus pulposus; a spinal 
canal that was within the lower limits of normal in size; and 
a Shmorl's node in the body of L5 said to not be productive 
of clinical symptoms.  The CT impression was "normal."    

Thereafter, the evidence includes a June 1992 MRI of the 
lumbar spine which demonstrated a slightly posterior bulging 
disc at L5-S1.  Also of record are private clinical records 
dated in 1993 reflecting treatment for "chronic low back 
pain syndrome," and lumbosacral radiculopathy, with 
reference to the MRI finding of a bulging disc at L5-S1.  
Also of record are December 1994 reports from an examination 
conducted by a private neurologist, who concluded, based on 
the clinical history of in-service back symptoms that had 
persisted since service, as follows:  "[I]t is my 
professional opinion that [the veteran's] lumbar condition is 
service connected."  Another private neurologist indicated 
that he been treating the veteran since February 1994 until 
the present time, and referred to the veteran sustaining a 
back injury during service.  This physician's diagnoses 
included chronic lumbar syndrome, bilateral L5 and S1 
radiculopathy and a central disc protrusion at L5-S1.  

In June 2000, the veteran was afforded another VA orthopedic 
examination at which he repeated his assertion that he 
originally injured his back during service after falling on a 
flight of stairs.  The diagnosis following the examination 
was lumbosacral myositis.  The physician who conducted this 
examination also stated that he had thoroughly reviewed the 
claims file, and in discussing the pertinent history, he 
noted as follows: 

In the service medical record there is no 
account of falling down stairs or trauma 
to [the] back.  There is no objective 
evidence of falls down stairs, or trauma 
to [the] back during his years in the 
service.  There is no sufficient medical 
evidence to establish his present back 
disability to [the] veteran's 
complaint[s] of back pain and numbness.  

Following this examination, the RO sought further 
clarification as to the relationship between in-service 
symptomatology and a back disorder.  As such, an opinion was 
completed in April 2001 by the same VA physician who 
conducted the examination discussed above and a VA 
neurologist.  Following a detailed discussion of the in-
service and post service evidence contained in the claims 
file, the opinion was that the veteran's back disability was 
not related to in-service symptomatology.    

Thereafter, a report from a private neurologist received in 
August 2001 included the opinion that the veteran suffered 
from radicular pain that was etiologically related to 
numbness of the legs and back pain sustained in service.  It 
was indicated that the in-service symptoms were "chronic in 
nature leaving chronic residuals at separation."  This 
examiner indicated that he had reviewed the clinical record 
since 1984, and he recorded this history accurately and in 
detail in supporting his opinion.  

Applying the legal criteria to the facts summarized above, 
the Board concludes that the weight of the positive and 
negative evidence is in approximate balance.  While the 
separation examination was negative, the veteran was treated 
for back pain during service, and X-rays conducted therein 
did reflect evidence of narrowed disc spaces between T-12 and 
L2.  Also, an X-ray conducted shortly after service in 
January 1987 showed narrowing at L5-S1, and a February 1987 
electromyogram demonstrated L5-S1 radiculopathy.  Given these 
pertinent inservice findings and findings so close to 
service, and the evidence of continuity of back 
symptomatology to the present time, the Board finds that the 
positive private medical opinions linking a current back 
disability to service are essentially as probative as the 
negative VA opinions weighing against such a conclusion.  In 
making this determination, the Board notes that the August 
2001 private neurological opinion was particularly persuasive 
as it was supported by plausible inferences raised from the 
positive clinical evidence dated in service and shortly after 
service referenced above.  Any reasonable doubt in this 
regard must be construed in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra  As 
such, the Board will exercise its discretion to find that the 
evidence is in relative equipoise and conclude that service 
connection for a back disability may be granted.  In 
effectuating this determination, the RO is to consider the 
principles enumerated in Dingess, supra, with respect to the 
rating and effective date assigned for the service connected 
back disability.   

Psychiatric disorder
 
The service medical records in pertinent part reflect a visit 
to a mental health clinic in July 1979 for what were 
described as "emotional" problems.  The examiner concluded 
at that time that the veteran's anxiety appeared to be 
"situational," and there was no evidence of a psychosis or 
"medically significant neurosis."  The diagnosis was 
immature personality disorder.  No further pertinent in-
service treatment is demonstrated, and the psychiatric 
examination conducted at the April 1986 separation 
examination was marked as negative.  

After service, a certificate from a private mental health 
center dated in August 1987 referred to treatment for an 
unspecified condition since August 5, 1987.  The record also 
reflects statements submitted by a private psychiatrist dated 
in January 2000 and December 2003, who reported that he first 
treated the veteran in March 1994.  He indicated in these 
statements that the initial diagnosis when he began treating 
the veteran was anxiety reaction, but his diagnosis in 
January 2000 was schizoaffective disorder.  His diagnosis for 
the veteran in December 2003 was schizophrenia.  In both of 
these reports, this psychiatrist stated that the veteran's 
problems began in 1979.  He also testified on the veteran's 
behalf at an April 1998 hearing that the veteran's 
psychiatric problems were etiologically related to in-service 
pathology, to include emotional stress resulting from a back 
disability sustained therein.  He also submitted a statement 
to this effect in February 1995 in which he referenced the 
in-service back problems and indicated that the veteran's 
psychiatric condition was "service related."  

The veteran was afforded a VA psychiatric examination in June 
2000, with the examiner indicating that he had been provided 
the claims file.  At this examination, the veteran indicated 
he suffered from emotional problems due to being forced to 
work in a correctional facility during service against his 
wishes.  He indicated that he had developed an aversion to 
prisons after visiting his father in jail that he had not 
overcome, and that he told his superiors he would prefer any 
assignment other than work in a jail.  This request was 
denied, and it was during his duty in a prison that he stated 
he developed his emotional problems.  The veteran's DD Form 
214 does reflect that his Military Occupational Specialty 
(MOS) during service was that of a "Correctional 
Specialist."  

Following the examination of the veteran in June 2000, the 
diagnoses were mild dysthymia with some anxiety and some 
schizoid personality features.  After discussing the 
pertinent clinical history, to include the fact that the 
veteran was treated during service for emotional problems 
before he was treated for back pain during service, and the 
fact an "actual neuropsychiatric condition" had not been 
diagnosed therein, the examiner concluded that the veteran's 
symptoms shown upon examination at that time were not 
psychotic and were not "in any way related to his medical 
problem or to the situation that he had during [a] period of 
active duty."  

Applying the pertinent legal criteria to the facts as set 
forth above, the Board notes initially that the adjudication 
of the Board includes the responsibility of determining the 
weight to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  
The Court has held, for example, that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence. Grover v. West, 12 Vet. App. 109, 112 (1999).  A 
medical opinion based upon speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the claimant's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical 
opinion based on an inaccurate history provided by the 
veteran is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

After reviewing the clinical evidence of record, particularly 
the service medical records which include a negative 
separation examination and no evidence of an actual acquired 
psychiatric disorder (as opposed to the isolated reference in 
July 1979 to situational anxiety), the Board finds the 
probative weight of the negative June 2000 VA opinion to 
exceed that of the positive opinions submitted on behalf of 
the veteran.  In making this determination, contemporaneous 
documents such as the service medical records, in contrast to 
the opinions and testimony that contradict this evidence 
rendered many years after service by the private psychiatrist 
in this case, have much greater probative value, both because 
of their contemporaneous nature and because they were 
prepared by personnel for neutral (treatment/evaluation) 
purposes.  Moreover, the negative VA psychiatric opinion, 
unlike the positive opinions, was accompanied by a fully 
supported rationale, and based on an accurate consideration 
of the clinical history, in particular the service medical 
records which showed the in-service emotional problems pre-
dating any back problems and that did not reflect any 
evidence of an acquired psychiatric disorder.  Thus, to the 
extent that the opinions rendered on behalf of the veteran 
were based either on an inaccurate factual premise as to the 
exact nature of in-service psychiatric symptomatology, or on 
a history supplied by the veteran, they are of minimal or 
reduced probative value.  See eg. Black, Reonal, supra.

With regard to the assertions of the veteran, the Board 
certainly respects his right to offer his opinion that he has 
a current psychiatric disorder as a result of service, but  
he is not deemed competent to present evidence as to 
diagnosis, medical etiology, or causation.  See Routen, 
Espiritu, supra.  In short therefore, as the probative weight 
of the negative evidence exceeds that of the positive, the 
claim for service connection for a psychiatric disorder must 
be denied.  Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for chronic lumbar 
syndrome, bilateral L5 and S1 radiculopathy and a central 
disc protrusion at L5-S1 is granted.  

Entitlement to service connection for a psychiatric disorder 
is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


